Title: To George Washington from Major General William Phillips, 8 December 1778
From: Phillips, William
To: Washington, George


  
    Sir
    Cambridge [Mass.] December 8th 1778
  
  The unsuccessfull attempts which have been made to ratify the Treaty of Convention of Saratoga and the Asperity which seems to have crept into the Correspondence between Sir Henry Clinton and the American Congress leaves it to be conjectured that the humane purpose of a General Cartel of Exchange of Prisoners of War and  
    
    
    
    Troops of the Convention will not have force so soon as good men like Yourself could wish.
You may naturally suppose, Sir, that I have been and am greatly interestd in the fate of the Troops with whom I have Served, and in the variety of my Ideas upon the Subject of Exchanges I have been led to imagine that the Interposition of intermediate Persons might operate in favour of a Cartel, and I have been of Opinion that my Rank and Situation gives me opportunity of offering my Interposition in favour of the Troops of Convention and for their being released.
Major General Gates having made the Treaty of Convention seemed to me to be a person proper to apply to on this Subject—I conveyed to him my Sentiments upon the matter, but not having any authority for writing or acting publickly upon the Occasion, I could only make it a private Opinion of my own with a desire, if possible, that some negociation might be opened from which all Parties might be benefited, and the Prisoners of War on both Sides, as well as the Troops of Convention, might be exchanged and Ransomed.
Major General Gates was Willing to Report to you and the American Congress whatever I pleased to propose upon this Subject, this I have not ventured to allow through fear of having my letters made publick or published but I am still of the opinion that by my having a Conversation with You, Sir, if You will permit it, or with any Officer you should appoint for the purpose, a plan might be formed for the mutual advantage of the British and American Armies, and it might be so done that neither you, Sir, or the American Congress on the one part, or Sir Henry Clinton on the other, need be committed in any manner on the Subject unless upon a General approbation so far as it might be necessary to ratify such propositions as might be made by myself and the Officer with whom I should confer.
I leave this, Sir, to Your Consideration, and if you will permit me I shall with great satisfaction pay you a Visit at your Head Quarters in my Way to Virginia, and I dare say it will give you equal pleasure with myself to be of use in the humane purposes I have in view, and it would afford me particular satisfaction to be able to transact Such an Affair with a Gentleman who, altho’ the misfortunes of the times have made an Enemy to Great Britain, calls upon my Respect for his private Virtues.
I should feel myself much obliged to you for an Answer whether I may pass your Head Quarters—I set out next Thursday by the Route of Hartford and Fishkill.
